DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “number-of-times acquisition unit” in claims 1 and 4; “driving state determination unit” in claim 1; “determination value adjustment unit” in claims 1-4; “state determination unit” in claim 1; and “road information acquisition unit” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “number-of-times acquisition unit”, “driving state determination unit”, “determination value adjustment unit”, “state determination unit”, and “road information acquisition unit” are insufficiently defined within the specification to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “number-of-times acquisition unit”, “driving state determination unit”, “determination value adjustment unit”, “state determination unit”, and “road information acquisition unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure associated with “number-of-times acquisition unit”, “driving state determination unit”, “determination value adjustment unit”, “state determination unit”, and “road information acquisition unit”.  Therefore, claims 1-4 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph either for the recitation of ““number-of-times acquisition unit”, “driving state determination unit”, “determination value adjustment unit”, “state determination unit”, and “road information acquisition unit.”
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this action a “number-of-times acquisition unit” is being interpreted as a computer interfaced such that it can ascertain a driver’s attention focal point. A “driving state determination unit” is being interpreted as a computer interfaced such that it can track a number of driver attention views. A “determination value adjustment unit” is being interpreted as a computer interfaced such that it can numerically modify a number of attention views. A “state determination unit” is being interpreted as a computer interfaced such that it can categorize a number of attention views as inattentive. A “road information acquisition unit” is being interpreted as a computer interfaced such that it can make an assessment of a nearby road situation.
Correction is required
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaura et al. (US 20150154461 A1) (hereinafter Kitaura):
Regarding claim 1, Kitaura teaches a:
driving state determination device that determines whether a driver is in a careless driving state based on the number of times the driver performs viewing actions, the driving state determination device comprising (Kitaura: ¶ 005; In this apparatus, a direction of the line of sight of a driver is detected by a line-of-sight detection sensor [which is used to compute] a driver's line-of-sight position on a rear-view mirror, a side-view mirror, or the like is estimated from the detected line-of-sight data, and the number of times the rear-view mirror or the side-view mirror is looked at for confirmation is counted [and used to] determine whether inattentive driving is being performed)
a number-of-times acquisition unit configured to acquire the number of times the driver performs viewing actions in a plurality of viewing directions with respect to a traveling direction of a vehicle (Kitaura: ¶ 005; the number of times the rear-view mirror or the side-view mirror is looked at for confirmation is counted.)
a driving state determination unit configured to determine whether the driver is in the careless driving state based on the number of times in each viewing direction acquired by the number-of-times acquisition unit (Kitaura: ¶ 005; In inattentive driving, the number of times the confirmation is performed decreases compared with the normal driving. Thus, the number of times the confirmation is performed is compared with a predetermined threshold value to determine whether inattentive driving is being performed or not)
a road information acquisition unit configured to acquire road information on a type of road on which the vehicle travels (Kitaura: ¶ 067; The driving situation determination unit 12 acquires the vehicle state information output from the vehicle state acquisition sensor 92 and the surrounding state information output from the surrounding state acquisition sensor 93. The driving situation determination unit 12 determines the current driving situation of the vehicle based on the acquired vehicle state information and the surrounding state information. Examples of driving situations include "driving straight on express way", "driving along a curved road", "driving along a congested road (straight)", "stopping at an intersection (before making a right turn)", "going to change a lane (to right)", "going to drive backward")
and a determination value adjustment unit configured to adjust the determination value based on the road information acquired by the road information acquisition unit (Kitaura: ¶ 069; Furthermore, the driving situation determination unit 12 determines the subject of evaluation depending on the determined driving situation. The subject of evaluation is determined in advance according to a proper visually confirming behavior of the driver depending on the driving situation, as illustrated, for example, in FIG. 7. In the example illustrated in FIG. 7, in a case where the driving situation is, for example, driving forward or stopping in the course of driving, the evaluation on forward visual confirmation is specified to evaluate whether the forward road is correctly looked at while driving (without looking sideways)) (Kitaura: Fig. 007; [showing road adjustments]).

    PNG
    media_image1.png
    462
    723
    media_image1.png
    Greyscale

While Kitaura does not explicitly teach:
and a determination value defined by a percentage of the viewing actions in each viewing direction; Kitaura does teach: 
An attention monitoring system that calculates a ratio between viewing counts toward a particular area of interest and toward another particular area of interest (Kitaura: ¶ 131; based on a time in which a predetermined type of line of sight is included in the area of interest, the number of such line of sights, the occupation ratio of such line of sights in the area of interest in the judgment time, the attentive watching state estimation unit 15 estimates the attentive watching state of the driver as to the area of interest. . . The attentive watching rate #1=(the number of pieces of line-of-sight data of the type A included in the area of interest in the judgment time)/(the number of pieces of line-of-sight data of the type B in the judgment time))
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kitaura teaches the limitation based on the logic that Kitaura discloses the claimed invention except for the use of a percentage, but It would have been an obvious matter of design choice to use a percentage in lieu of a ratio, since applicant has not disclosed that the use of percentages solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented with a ratio of viewer attention in lieu of a percentage of viewer’s attention. Furthermore, a person of ordinary skill in the art would find the implementation of the use of percentages an obvious variation of the use of ratios.
Regarding claim 2, as detailed above, Kitaura teaches the invention as detailed with respect to claim 1. While Kitaura does not explicitly teach:
the determination value adjustment unit is configured to adjust the percentage of the viewing actions in each viewing direction in the determination value based on the road information; Kitaura does teach: 
Kitaura teaches adjusting the tested acceptable eye target area based upon road information such as "straight" or "at intersection" by adding new acceptable eye targets such as traffic lights, oncoming traffic, and pedestrian eye target areas (Kitaura: ¶ 069-071; the evaluation on forward visual confirmation P and the evaluation on forward visual confirmation P' are both associated with the evaluation on forward visual confirmation in the driving along a straight road [in contrast when] "stopping at an intersection (before making a right turn)", it is specified to perform, as the evaluation on the visually confirming behavior of the driver before making a right turn, the evaluation on visually confirming [inter alia] a traffic signal T as to whether a signal is visually confirmed and evaluation on visual confirmation in making right turn U, that is, the evaluation on visually confirming safety on a pedestrian crossing at an intersection, an oncoming vehicle, a the like in making the right turn).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kitaura teaches the limitation based on the logic that Kitaura is teaching that on a "straight" road, eye target zones associated with road features such as traffic lights, oncoming traffic, and pedestrian areas are set to low or zero percentage rates; and that when the road information indicates the presence of these features, the percentages are set higher.
Regarding claim 3, as detailed above, Kitaura teaches the invention as detailed with respect to claim 2. Kitaura further teaches:
a first reference value for determining that the driver is not in the careless driving state (Kitaura: ¶ 005; the number of times the confirmation is performed is compared with a predetermined threshold value to determine whether inattentive driving is being performed or not)
Kitaura does not explicitly teach:
and a second reference value for determining that the driver is in the careless driving state; however, Kitaura does teach:
Kitaura teaches applying a confidence level calculation based on the nature and quality of the line-of-sight observations, this confidence range can increase or decrease the likelihood of determining a careless driving state versus a careless driving warning which itself is based upon the driver's viewing direction history (Kitaura: ¶ 005; a confidence level calculation unit configured to perform a calculation for a confidence level of an estimation result of the attentive watching state, the calculation being performed based on at least one of setting accuracy of the target area to be attentively watched, and a configuration state of line-of-sight data associated with each type of the plurality of pieces of line-of-sight data acquired in the judgment time) (Kitaura: ¶ 160; use of the estimation result with low confidence level may cause insufficient visual confirmation (looking away from the forward sight) to be detected excessively, which may cause a warning sound to a driver . . . to be generated excessively. The above-described situation is handed by not using the estimation result on the attentive watching state with the low confidence) (Kitaura: Fig. 007; [showing confidence levels that are later implemented mathematically]).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Kitaura has the teaching of the instant application based on the logic that adjusting for the confidence level calculation as taught by Kitaura would be implement by increasing or decreasing the threshold setting for the number of viewing actions needed to trigger a finding of careless driving state as suggested by Kitaura. In other words, Kitaura’s confidence levels enable a driver attentiveness state finding higher than inattentive, but not reaching a ‘warning state’ that functions as a second threshold value.
and wherein the determination value adjustment unit is configured to adjust the first reference value and the second reference value based on the road information. (Kitaura: ¶ 005; The threshold value used in the determination is changed depending on the presence of a vehicle ahead or a driving environment, that is, the threshold value used in the determination is changed properly depending on the driving road.)
Regarding claim 4, as detailed above, Kitaura teaches the invention as detailed with respect to claim 3. While Kitaura does not explicitly teach:
the number-of-times acquisition unit acquires the number of times of viewing actions in a yaw direction and a pitch direction with respect to the traveling direction and wherein, in a case where the road information indicates that the road is a first road, the determination value adjustment unit adjusts such that the percentage of the viewing actions in the yaw direction in the first reference value is deviated compared with a case where the road information indicates that the road is a second road different from the first road; Kitaura does teach: 
A system that adjusts the tested acceptable eye target area based upon road information, such as if the road shifts to the right [a first road] or the existence of a traffic signal [a second road]; in other words if the acceptable attentive target area requires looking to the right or up (Kitaura: ¶ 103; Using the road shape acquired as surrounding state information, the area-of-interest error calculation unit 14 determines the position P to be visually confirmed that is the prescribed distance apart along the road from the current position A and also the position M to be visually confirmed that is the prescribed distance apart along the road from the current position B. Furthermore, a calculation is performed to determine the forward distance La and the horizontal distance Wa between the current position A and the position P to be visually confirmed, and the forward distance Lb and the horizontal distance Wb between the current position B and the position M to be visually confirmed. The forward distance is defined by a distance difference in a direction along a vehicle driving direction between the current position and a position to be visually confirmed, and the horizontal distance is defined by a distance difference in a direction perpendicular to the vehicle driving direction.) (Kitaura: ¶ 085; for case in which the area of interest is set at a position of a traffic signal. This setting of the area of interest is used in the evaluation on visual confirmation of a traffic signal T illustrated in FIG. 7. The area-of-interest setting unit 13 detects a traffic signal position based on the surrounding state information.) (Kitaura: Fig. 020; [showing adjustment for gaze based on road shift]) (Kitaura: Fig. 009; [showing driver looking up toward traffic light])

    PNG
    media_image2.png
    463
    417
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    442
    437
    media_image3.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kitaura teaches the limitation based on the logic that shifting the target area based upon road shape will require the driver's viewing action to be directed in the direction of the road movement, either in the direction of a yaw to the right for a rightward road shift, or up for a traffic light. Consequently, a person of ordinary skill in the art would realize this would adjust the number of views expected as gaze measurement accuracy and roadway knowledge varies depending on the narrowness of the target selected for predicted focal point of driver's attention.
Regarding claim 5, Kitaura teaches a:
method for determining whether a driver is in a careless driving state (Kitaura: ¶ 004; method of analyzing data of an attentive watching direction of a driver)
based on the number of times the driver performs viewing actions the driving state determination method comprising (Kitaura: ¶ 005; the number of times the rear-view mirror or the side-view mirror is looked at for confirmation is counted.)
a step of acquiring the number of times the driver performs viewing actions in a plurality of viewing directions with respect to a traveling direction of a vehicle (Kitaura: ¶ 005; the number of times the rear-view mirror or the side-view mirror is looked at for confirmation is counted.)
a step of acquiring road information on a type of road on which the vehicle travels (Kitaura: ¶ 067; The driving situation determination unit 12 acquires the vehicle state information output from the vehicle state acquisition sensor 92 and the surrounding state information output from the surrounding state acquisition sensor 93. The driving situation determination unit 12 determines the current driving situation of the vehicle based on the acquired vehicle state information and the surrounding state information. Examples of driving situations include "driving straight on express way", "driving along a curved road", "driving along a congested road (straight)", "stopping at an intersection (before making a right turn)", "going to change a lane (to right)", "going to drive backward”)
While Kitaura does not explicitly teach:
a step of adjusting a determination value defined by a percentage of the viewing actions in each viewing direction based on the acquired road information; Kitaura does teach:
A attention monitoring method that calculates a ratio between viewing counts toward a particular area of interest and another particular area of interest (Kitaura: ¶ 131; based on a time in which a predetermined type of line of sight is included in the area of interest, the number of such line of sights, the occupation ratio of such line of sights in the area of interest in the judgment time, the attentive watching state estimation unit 15 estimates the attentive watching state of the driver as to the area of interest. . . The attentive watching rate #1=(the number of pieces of line-of-sight data of the type A included in the area of interest in the judgment time)/(the number of pieces of line-of-sight data of the type B in the judgment time)).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kitaura teaches the limitation based on the logic that Kitaura discloses the claimed invention except for the use of a percentage, but It would have been an obvious matter of design choice to use a percentage in lieu of a ratio, since applicant has not disclosed that the use of percentages solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented with a ratio of viewer attention in lieu of a percentage of viewer’s attention. Furthermore, a person of ordinary skill in the art would find the implementation of the use of percentages an obvious variation of the use of ratios.
and a step of determining whether the driver is in the careless driving state based on the acquired number of times in each viewing direction and the adjusted determination value (Kitaura: ¶ 005; the number of times the confirmation is performed is compared with a predetermined threshold value to determine whether inattentive driving is being performed or not, and a warning is issued depending on the determination. The threshold value used in the determination is changed depending on the presence of a vehicle ahead or a driving environment, that is, the threshold value used in the determination is changed properly depending on the driving road.)
A driving state determination device that determines whether a driver is in a careless driving state based on the number of times the driver performs viewing actions, the driving state determination device comprising (Kitaura: ¶ 005; the number of times the confirmation is performed is compared with a predetermined threshold value to determine whether inattentive driving is being performed or not, and a warning is issued depending on the determination. The threshold value used in the determination is changed depending on the presence of a vehicle ahead or a driving environment, that is, the threshold value used in the determination is changed properly depending on the driving road.)
Regarding claim 6, Kitaura teaches an:
an input and output interface communicably connected to an external device via a wired connection or a wireless connection the input and output interface being configured to input a signal received from the external device to the controller the input and output interface being configured to output a control signal to the external device based on a command output from the controller, wherein the controller is configured to perform at least the following processing of (Kitaura: ¶ 177; driving support apparatus 10 may be realized, for example, using an in-vehicle computer 40 illustrated in FIG. 27. The in-vehicle computer 40 includes a CPU 42, a memory 44, a nonvolatile storage unit 46, an input/output interface (I/F) 47, and a network I/F 48. The CPU 42, the memory 44, the storage unit 46, the input/output I/F 47, and the network I/F 48 are coupled to each other via a bus 49. The driving support apparatus 10 is coupled to a line-of-sight sensor 91, a vehicle state acquisition sensor 92, and a surrounding state acquisition sensor 93 via the input/output I/F 47 or the network I/F 48.)
acquiring the number of times the driver performs viewing actions in a plurality of viewing directions with respect to a traveling direction of a vehicle based on a signal input from the input and output interface (Kitaura: ¶ 005; the number of times the rear-view mirror or the side-view mirror is looked at for confirmation is counted.)
While Kitaura does not explicitly teach: determining whether the driver is in the careless driving state based on the number of times of the viewing actions in each of the plurality of viewing directions and a determination value defined by a percentage of the viewing actions in each of the plurality of viewing directions; Kitaura does teach:
An attention monitoring system that calculates a ratio between viewing counts toward a particular area of interest and another particular area of interest (Kitaura: ¶ 131; based on a time in which a predetermined type of line of sight is included in the area of interest, the number of such line of sights, the occupation ratio of such line of sights in the area of interest in the judgment time, the attentive watching state estimation unit 15 estimates the attentive watching state of the driver as to the area of interest. . . The attentive watching rate #1=(the number of pieces of line-of-sight data of the type A included in the area of interest in the judgment time)/(the number of pieces of line-of-sight data of the type B in the judgment time)).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kitaura teaches the limitation based on the logic that Kitaura discloses the claimed invention except for the use of a percentage, but It would have been an obvious matter of design choice to use a percentage in lieu of a ratio, since applicant has not disclosed that the use of percentages solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented with a ratio of viewer attention in lieu of a percentage of viewer’s attention. Furthermore, a person of ordinary skill in the art would find the implementation of the use of percentages an obvious variation of the use of ratios.
acquiring road information on a type of road on which the vehicle travels based on a signal input form the input and output interface and adjusting the determination value based on the road information (Kitaura: ¶ 067; The driving situation determination unit 12 acquires the vehicle state information output from the vehicle state acquisition sensor 92 and the surrounding state information output from the surrounding state acquisition sensor 93. The driving situation determination unit 12 determines the current driving situation of the vehicle based on the acquired vehicle state information and the surrounding state information. Examples of driving situations include "driving straight on express way", "driving along a curved road", "driving along a congested road (straight)", "stopping at an intersection (before making a right turn)", "going to change a lane (to right)", "going to drive backward”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Larsson et al. (US 20050073136 A1) which discloses a method for analyzing the ocular or head orientation characteristics of a subject as a means of monitoring distraction inclusive of yaw and pitch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                             
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663